This was an order per curiam. May 24, 1892, refusing motion of defendant, appellant, for further time within which to print and serve this “Case.” In refusing the motion the court said : It appears that this case was tried at the November term, 1891, of the Court of General Sessions for Barnwell County; the defendant was convicted of manslaughter, and sentence was passed November 20th, 1891. _ Notice of appeal was given on the same day. The appellant’s proposed “Case” was served on the solicitor January 22d, 1892, the solicitor accepted service, with the distinct notice endorsed thereon, that no further agreements would be made, and that appellant would be required to observe the rules of court. Amendments to the proposed “Case” were served January 22d, 1892; and the “Case” was settled by the Circuit Judge February 16th, 1892. The next step in the preparation of the “Case” for hearing on appeal is the letter of the stenographer, dated May 9th, 1892, explaining his delay. In this letter the stenographer says he expects to commence the preparation of his work on that day or the next, and would soon have it written off. Fourteen days have elapsed since that time, and no reason has been shown why the testimony, as taken by him, has not been furnished. Under the circumstances, it appears to the court that there has been inexcusable delay in the preparation of the “Case.” It is true, the motion is addressed to the discretion of the court; but it must be a reasonable discretion, and in its exercise the court is bound to look at both sides.